MEMORANDUM **
Michael Anthony Samuels appeals from his sentence of 9 months imprisonment and 36 months of supervised release imposed upon revocation of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Samuels contends that the sentence is unreasonable because the district court judge failed to adequately consider his medical condition and because the sentence may represent half of his remaining life expectancy. We conclude that the district court did not commit any procedural error and that the sentence is reasonable. See United States v. Carty, 520 F.3d 984, 991-96 (9th Cir.2008) (en banc); see also United States v. Miqbel, 444 F.3d 1173, 1176 n. 5 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.